Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 1 of 22 PageID #: 568




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   For Online Publication Only
 BAUMANN BUS COMPANY, INC.,
                                                                           MEMORANDUM & ORDER
                                     Petitioner/Counter-Claim              19-cv-02980 (JMA) (AKT)
                                     Respondent,

                         -against-
                                                                                          FILED
                                                                                          CLERK
 TRANSPORT WORKERS UNION OF:
 AMERICA, LOCAL 252, AFL-CIO,                                                   3/22/2021 9:27 am
                                                                                   U.S. DISTRICT COURT
                                     Respondent/                              EASTERN DISTRICT OF NEW YORK
                                     Counter-Claimant.                             LONG ISLAND OFFICE
 ----------------------------------------------------------------------X
 APPEARANCES:

 Glenn J. Smith
 Howard M. Wexler
 Seyfarth Shaw LLP
 620 Eighth Avenue
 New York, NY 10018
        Attorney for Petitioner/Counter-Claim Respondent

 Edward J. Groarke
 Colleran, O’Hara & Mills, L.L.P.
 100 Crossways Park Drive West, Suite 200
 Woodbury, NY 11797
        Attorney for Respondent/Counter-Claimant

 AZRACK, United States District Judge:

         Before the Court are respective applications to vacate and confirm the arbitration opinion

 and award (the “Award”) issued by arbitrator Stanley Aiges (the “Arbitrator”) in favor of

 respondent Transport Workers Union of America, Local 252, AFL-CIO (“Respondent”) pursuant

 to the Federal Arbitration Act (“FAA”). (ECF Nos. 26, 26-1.) Petitioner Baumann Bus Company,

 Inc. (“Petitioner”) initiated this action by filing a petition (the “Petition”) to vacate the Award, to
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 2 of 22 PageID #: 569




 which Respondent answered and asserted a counterclaim to confirm the Award. (ECF Nos. 1, 7.)

 For the following reasons, the Court DENIES Petitioner’s Petition to vacate the Award and

 GRANTS Respondent’s Counterclaim seeking to confirm the Award.

                                           I. BACKGROUND

          The following facts are taken from parties’ aforementioned filings, as well as the parties’

 Joint Local Civil Rule 56(c)(1) Statement (the “Joint Stmt.”) and Joint Declaration of Stipulated

 Facts (the “Joint Decl.”). (ECF Nos. 18 and 19.) These facts are undisputed unless otherwise

 noted.

 A. The Collective Bargaining Agreement and Dispute

          Petitioner is a transportation company for school children and Respondent is a labor

 organization that acts as the exclusive bargaining agent for drivers and related personnel employed

 by Petitioner. (Joint Stmt. ¶¶ 3-4.) Petitioner and Respondent are parties to a collective bargaining

 agreement (“CBA”), which covers full-time and part-time bus drivers, driver’s assistants, and

 others. The CBA covers the time period from July 1, 2017 through June 30, 2020. (Joint Decl. ¶

 20; ECF No. 1-3.) Petitioner and Respondent were previously parties to a CBA that was in effect

 from 2014 through June 30, 2017. (Joint Decl. ¶ 19.)

          Pursuant to the CBA, prior to the start of each school year, the drivers and driver’s assistants

 employed by Petitioner select the bus routes, or “runs,” constituting their “bid package” for that

 entire academic year. (Id. ¶¶ 23-24.) Full-time drivers and driver’s assistants are those who

 regularly perform both A.M. and P.M. runs and are paid a minimum of five or six hours for their

 combined runs. (Id. ¶ 24.) These employees may also include a mid-day or late run in their bid

 package depending on availability during the bidding process. An employee’s bid package




                                                     2
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 3 of 22 PageID #: 570




 comprises all runs that the employee successfully bid on (A.M., P.M., mid-day, and/or late runs).

 (Id. ¶ 25.)

         The CBA guarantees employees pay for “minimum work hours for any regular school day

 based on the route requirements,” meaning any run that is part of their bid package. (Id. ¶ 26.)

 The CBA eliminated a past practice whereby employees received pay according to their bid

 package for up to eight hours a day whenever a contractual holiday occurred. (Id. ¶ 28.) This

 practice was eliminated as a result of negotiated changes to the “guaranteed weeks” provision in

 the CBA. (Id. ¶ 29; ECF No. 1-3 at Art. XX ¶ 3.) The guaranteed weeks provision, which is at

 the heart of this dispute, states that:

         After September 1, 2018, all full time and part time Drivers and Driver’s Assistants
         who have passed their probationary period shall have guaranteed weeks of
         employment during the school year . . . (c) During the period of the school year
         bids, the employee will receive five (5) days of pay per week . . . regardless of the
         days of work scheduled on the school calendar for their bid. There shall be no more
         than five (5) days’ pay for any week (except for such pay resulting from work being
         performed on a snow day). To be eligible to be paid for any scheduled school
         closing (except for such pay resulting from work being performed on a snow day)
         during a guaranteed week the employee must work the full day before and after any
         scheduled school closing.

 (ECF No. 1-3 at Art. XX ¶ 3.) Subsection 3(f) of the provision also states:

         f) Pay for days where the employee’s school calendar indicates that their schools are NOT
         running or there is complete absenteeism is as follows:
                 1) Employees who are not required to work will be paid their daily minimum
                 guarantee.
                 2) Employees who are required to work will be paid their bid package (not to exceed
                 eight (8) hours) or actual hours worked, whichever is greater). Employees who
                 refuse to work as requested, or who fail to report as requested will lose their pay
                 for the day (with the exception of pay for actual hours worked).

 (Id. at Art. XX ¶ 3(f).) The CBA does not define the term “daily minimum guarantee.”

         The specific dispute concerns three days in 2018, September 11, 12, and 19, which were

 Jewish Holy Days during which the employees’ schools were closed and employees were not


                                                  3
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 4 of 22 PageID #: 571




 required to report to work. These three days at issue occurred during a guaranteed week. (Joint

 Decl. ¶ 31.) On or around September 21, 2018, Petitioner issued paychecks to certain employees,

 who had both A.M. and P.M. runs as well as a mid-day or late day run, covering the pay periods

 that included the three days at issue. Petitioner paid the employees either five or six hours for their

 A.M. and/or P.M. runs but not for any mid-day or late runs. (Id. ¶ 32.) On September 25, 2018,

 Respondent filed a grievance (the “Grievance”) arguing that Petitioner should have paid the

 employees for mid-day or late runs that occurred during these three days, and therefore, the

 employees’ paychecks should have reflected up to 8 hours per day rather than only 5 or 6 hours.

 (Id.; ECF No. 1-4.)

 B. Grievance Process

        The grievance process that Respondent initiated requires that two hearings be held, after

 which the aggrieved party may submit the matter to arbitration. (Joint Decl. ¶ 35.) Pursuant to

 the CBA, if the matter is not resolved at the second mandated hearing, then “within five (5)

 working days thereafter, the grievance shall be reduced to writing by the aggrieved party and the

 matter may be submitted to arbitration (i.e., within ten (10) working days of the first meeting).

 Any grievance not submitted to arbitration within the time periods specified above shall be waived

 and considered ineligible for arbitration unless the parties agree otherwise in a signed writing.”

 (ECF No. 1-3 at Art. XI.1(c))

         On October 3, 2018, the parties held the first hearing, during or after which Petitioner

 denied Respondent’s Grievance. (Joint Decl. ¶ 36.) On October 9, 2018, Respondent appealed

 for a second grievance hearing, which was conducted on October 19, 2018. (Id. ¶ 37.) There is a

 disagreement between the parties as to whether Petitioner’s representative orally denied the

 Grievance at the second hearing. (Id.) The parties agree, however, that Petitioner sent a facsimile


                                                   4
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 5 of 22 PageID #: 572




 to Respondent on October 22, 2018 stating that “[t]he Company’s position is that the daily

 minimum guarantee is an a.m. and/or p.m.” (Id.) On October 23, Respondent submitted a “Step

 Three” grievance, which stated that it sought to “go to arbitration.” (Id. ¶ 38; ECF No. 1-7.) On

 October 29, Respondent filed a formal demand for arbitration with the Arbitrator via facsimile.

 (Joint Decl. ¶ 40; ECF No. 1-9.) After receiving the demand for arbitration, Petitioner indicated

 via a letter dated November 8, 2018 that it challenged Respondent’s timeliness in moving the

 dispute to arbitration. (Joint Decl. ¶¶ 41-42.)

 C. The Arbitration Hearing

        The parties agreed that two issues would be heard and decided by the Arbitrator: (1) “[d]id

 the Union timely process the instant grievance to arbitration in accordance with the terms of the

 Agreement?” and (2) “[d]id the Employer violate the Agreement by not paying the grievants for

 eight hours on September 11, 12 and 19, 2018, which were days that they did not work and on

 which their schools were not running per the school calendar? If so, what shall be the remedy?”

 (Id. ¶ 3 (alterations in original).) Petitioner had the burden of proof for the first issue, while

 Respondent had the burden of proof for the second issue. (Id. ¶ 5.)

        The hearing was held on December 5, 2018. (Joint Stmt. ¶ 10.) Joint and individual

 exhibits were introduced and placed into evidence without objection. (Joint Decl. ¶ 4.) There was

 no sworn testimony, no opportunity for cross-examination, and no court reporter present. (Id. ¶

 10.)   The Arbitrator listened to opening statements from both parties and comments from

 Respondent’s chairperson, Susan Rodriguez, and president, Debra Hagan. However, the Arbitrator

 found that Hagan’s comments were barred by the parol evidence rule. (Joint Decl. ¶¶ 9-10.) After

 approximately two hours, the Arbitrator declared that the disputed issues were a matter of pure

 contract interpretation and concluded the hearing, with no objections from either party. (Id. ¶ 11.)


                                                   5
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 6 of 22 PageID #: 573




 The parties agreed to file post-hearing briefs in support/opposition by January 8, 2019 and the

 record was closed after they filed their respective briefs. (Id.
                                                              - - ¶ 13; ECF Nos. 1-11 and 1-12.)

        On February 19, 2019, the Arbitrator issued the Award. (Joint Stmt. ¶ 24.) The Award

 found that Respondent’s October 23, 2018 grievance form was “sufficient to have placed the

 Employer on notice of the Union’s intent to arbitrate. Therefore, since this notice was given within

 five working days of Step 2, which took place on October 19, 2018, the procedural requirement of

 Article XI (c) has been satisfied.” (ECF No. 1-1 at 16.) The Award found that: (1) the Grievance

 is arbitrable; (2) Petitioner violated the CBA by the amount it paid the grievants for the days at

 issue; (3) Petitioner is ordered to make the grievants whole by compensating them for the

 difference between the pay that they received for these days and the amount that they would have

 received if they worked such days up to a maximum of eight hours per day; and (4) the Grievance

 is granted. (Joint Stmt. ¶ 9.) To date, Petitioner has not honored the Award and continues to pay

 the affected employees as it did prior to the Grievance. (Joint Decl. ¶¶ 51-52.)

        On May 20, 2019, Petitioner instituted the instant proceeding by filing the Petition to vacate

 the Award with this Court. (ECF No. 1.) On June 17, 2019, Respondent filed an answer and

 counterclaim to confirm the Award. (ECF No. 7.) The parties then filed the Joint Stmt. and Joint

 Decl. (ECF Nos. 18 and 19.) Petitioner filed a memorandum of law in support of its motion to

 vacate the Award. (ECF No. 26.) Respondent filed a memorandum of law in opposition to the

 motion to vacate and in support of a counterclaim to confirm the Award, (ECF No. 26-1), and both

 parties filed reply briefs. (ECF Nos. 26-2, 26-3.)




                                                  6
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 7 of 22 PageID #: 574




                                          II. DISCUSSION

 A. Standard of Review

        “The Supreme Court and Second Circuit have repeatedly recognized the strong deference

 due to arbitration awards and the arbitral process.” Southside Hosp. v. 1199 SEIU United

 Healthcare Workers E., AFL-CIO, No. 15-CV-7171, 2018 WL 2075305, at *2 (E.D.N.Y. Feb. 13,

 2018), adopted by, 2018 WL 4922916 (E.D.N.Y. Oct. 10, 2018) (citing Moses H. Cone Mem’l

 Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983); Scandinavian Reins. Co. v. Saint Paul Fire

 & Marine Ins. Co., 668 F.3d 60, 72 (2d Cir. 2012)). Indeed, “[t]he arbitrator’s rationale for an

 award need not be explained, and the award should be confirmed if a ground for the arbitrator’s

 decision can be inferred from the facts of the case. Only a barely colorable justification for the

 outcome reached by the arbitrator[ ] is necessary to confirm the award.” D.H. Blair & Co., Inc. v.

 Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (internal quotations and citations omitted).

 Furthermore, “confirmation of an arbitration award ‘is a summary proceeding that merely makes

 what is already a final arbitration award a judgment of the court.’” D.H. Blair, 462 F.3d 95 at 110

 (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)). Therefore, “[a] party

 moving to vacate an arbitration award has the burden of proof, and the showing required to avoid

 confirmation is very high.” Id.

        In the context of a collective bargaining agreement, “[a] federal court’s review of labor

 arbitration awards is narrowly circumscribed and highly deferential—indeed, among the most

 deferential in the law.” Nat’l Football League Mgmt. Council v. Nat’l Football League Players

 Ass’n, 820 F.3d 527, 532 (2d Cir. 2016); -
                                          see also ------------------------------
                                            - ---  New York’s Health & Human Serv. Employees

 Union, 1199/SEIU, AFL-CIO v. Grossman, No. 02-CV-6031, 2007 WL 2907386, at *7 (E.D.N.Y.

 Oct. 3, 2007) (“judicial review of an arbitrator’s interpretation of a collective bargaining agreement


                                                   7
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 8 of 22 PageID #: 575




 is extremely limited.”) (citing Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509

 (2001)). Indeed, “[i]t is well-established that a court must confirm an arbitration award as long as

 it draws its essence from the collective bargaining agreement and is not the arbitrator’s own brand

 of industrial justice.” Trustees of Empire State Carpenters Annuity, Apprenticeship, Lab.-Mgmt.

 Cooperation, Pension & Welfare Funds v. Display Presentations, Ltd., No. 14-CV-4265, 2016 WL

 11481196, at *4 (E.D.N.Y. July 12, 2016), adopted sub nom. by, Trustees of Empire State

 Carpenters Annuity v. Display Presentations, Ltd., 2016 WL 4212261 (E.D.N.Y. Aug. 10, 2016)

 (internal quotations omitted). “A court is not authorized to review the arbitrator’s decision on the

 merits; its role is simply to determine whether the arbitrator acted within the scope of his authority

 as defined by the collective bargaining agreement.” Trustees of Ne. Carpenters Health, Pension,

 Annuity, Apprenticeship, & Lab. Mgmt. Cooperation Funds v. Tiki Indus., Inc., No. 19-CV-3295,

 2021 WL 242266, at *4 (E.D.N.Y. Jan. 25, 2021) (quoting New York City & Vicinity Dist. Council

 of United Bhd. of Carpenters & Joiners of Am. v. Ass’n of Wall-Ceiling & Carpentry Indus. of

 N.Y., Inc., 826 F.3d 611, 618 (2d Cir. 2016)). “Thus, as long as the arbitrator was even arguably

 construing or applying the contract and acting within the scope of his authority and did not ignore

 the plain language of the contract, the award should ordinarily be confirmed.” Id. (internal

 quotations omitted). “Upon the denial of a motion for vacatur, the Court must confirm an

 arbitration award.” AmeriCredit Fin. Servs., Inc. v. Oxford Mgmt. Servs., 627 F. Supp. 2d 85, 102

 (E.D.N.Y. 2008); see also 9 U.S.C. § 9.

        The Federal Arbitration Act (“FAA”) identifies four bases upon which a district court may

 vacate an arbitration award:

        (1) where the award was procured by corruption, fraud, or undue means; (2) where there
        was evident partiality or corruption in the arbitrators, or either of them; (3) where the
        arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient
        cause shown, or in refusing to hear evidence pertinent and material to the controversy; or

                                                   8
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 9 of 22 PageID #: 576




        of any other misbehavior by which the rights of any party are prejudiced; or (4) where the
        arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and
        definite award upon the subject matter submitted was not made.

 9 U.S.C. § 10(a). Additionally, the Second Circuit “has held that the court may set aside an

 arbitration award if it was rendered in manifest disregard of the law . . . This inquiry encompasses

 situations where the arbitrator’s award is in manifest disregard of the terms of the parties’ relevant

 agreement.” Weiss v. Sallie Mae, Inc., 939 F.3d 105, 109 (2d Cir. 2019) (internal quotations and

 alterations omitted). This doctrine, however, is one “of last resort” reserved for “those exceedingly

 rare instances where some egregious impropriety on the part of the arbitrators is apparent, but

 where none of the provisions of the FAA apply.” Duferco Int’l Steel Trading v. T. Klaveness

 Shipping A/S, 333 F.3d 383, 389 (2d Cir. 2003).

        A petition to confirm an arbitral award is “treated as akin to a motion for summary

 judgment.” Ferrand v. Mystique Brands LLC, No. 20-CV-5933, 2021 WL 119572, at *7 (S.D.N.Y.

 Jan. 13, 2021) (quoting D.H. Blair, 462 F.3d at 109). A court will grant a motion for summary

 judgment “if the movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); -
                                                                            see also -Celotex
                                                                              - ---    - - - - -Corp.
                                                                                                - - - -v.
                                                                                                       -

 Catrett, 477 U.S. 317, 322 (1986). The movant bears the burden of demonstrating that “no genuine

 issue of material fact exists.” Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002)

 (citations omitted). To determine whether such a dispute of material fact exists, a court is “required

 to resolve all ambiguities and draw all permissible factual inferences in favor of the party against

 whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003).

 B. The Present Case

        Petitioner makes three arguments as to why the Award should be vacated: (1) the Arbitrator

 engaged in misconduct by not conducting an evidentiary hearing; (2) the Arbitrator’s decision as


                                                    9
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 10 of 22 PageID #: 577




  to whether the Grievance was timely does not draw its essence from the CBA; and (3) the

  Arbitrator’s decision on the merits of the Grievance does not draw its essence from the CBA and

  was rendered with manifest disregard for the law. (ECF Nos. 26, 26-2.) The Court addresses each

  argument in turn.

         1. Evidentiary Hearing

         Under Section 10(a)(3) of the FAA, vacatur is warranted if the arbitrator was guilty of

  misconduct “in refusing to hear evidence pertinent and material to the controversy.” 9 U.S.C. §

  10(a)(3). Section 10(a)(3) permits vacatur only if the misconduct amounts to violation of

  “fundamental fairness.” Tempo Shain Corp. v. Bertek, Inc., 120 F.3d 16, 20 (2d Cir. 1997).

  “Arbitral misconduct typically arises where there is proof of either bad faith or gross error on the

  part of the arbitrator.” In re Cragwood Managers, L.L.C. (Reliance Ins. Co.), 132 F.Supp.2d 285,

  287 (S.D.N.Y. 2001) (internal quotations marks and modifications omitted). “Arbitrators must

  give each of the parties to the dispute an adequate opportunity to present its evidence and argument,

  but need not follow all the niceties observed by the federal courts such as the Federal Rules of

  Civil Procedure or the Federal Rules of Evidence, nor hear all of the evidence proffered by a party.”

  Oracle Corp. v. Wilson, 276 F. Supp. 3d 22, 30-31 (S.D.N.Y. 2017) (internal citations omitted).

  “There is also no bright line rule that requires arbitrators to conduct oral hearings.” Id. at 29. To

  show arbitral misconduct, “the challenging party must show that his right to be heard has been

  grossly and totally blocked, and that this exclusion of evidence prejudiced him.” Id. (internal

  citations omitted).

         Here, the Arbitrator conducted an oral hearing. However, Petitioner argues that the

  Arbitrator engaged in misconduct at the hearing because: there was no sworn testimony; the only

  facts entered into the record were the joint exhibits and Respondent’s exhibits including the CBA,


                                                   10
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 11 of 22 PageID #: 578




  grievance forms, demand for arbitration, and the October 22, 2018 facsimile from Petitioner; and

  the parties were not allowed to enter parol evidence into the record. (ECF No. 26 at 5-6.) Petitioner

  contends, without any support, that because the Arbitrator did not conduct an evidentiary hearing

  “he was limited to a finding that the language [of the CBA] was clear and unambiguous. Instead,

  the Arbitrator found the language to be ambiguous and thereafter elected to re-write the parties’

  CBA as he desired, based upon facts he assumed.” (Id.) Petitioner argues, therefore, the principles

  of fundamental fairness were violated.

         The Court finds this argument unpersuasive. There is “no evidence on the record which

  demonstrates that the Arbitrator prevented [Petitioner] from presenting pertinent and material

  evidence before []he issued the” Award. Oracle Corp., 276 F. Supp. 3d at 30-31. To the contrary,

  six joint exhibits and two exhibits from Respondent were introduced and placed into evidence.

  The Arbitrator listened to opening statements from both parties and comments from Respondent’s

  chairperson and president. (Joint Decl. ¶¶ 4, 6-10.) The record reflects that the only parol evidence

  that was offered and not considered was testimony from Respondent’s president. (Id. ¶¶ 9-10.)

  Petitioner does not point to anywhere in the record where it attempted to introduce exhibits or call

  witnesses that the Arbitrator did not allow. Nor does Petitioner point to anywhere it objected to

  the way the Arbitrator conducted the hearing. Furthermore, Petitioner did not object when “the

  arbitrator declared that the disputed issues were a matter of pure contract interpretation and there

  was no need to proceed further,” thereby concluding the hearing. (Id. ¶ 11.) The Arbitrator then

  permitted both parties to submit post-hearing briefs, in which Petitioner could have asked for an

  evidentiary hearing, or explained what further evidence should considered at such a hearing, but

  did not. (Id. ¶ 12; ECF No. 1-12.) “Courts have held that a party is not denied a fundamentally

  fair hearing if it did not avail itself of the opportunity to be heard by proffering further evidence,


                                                   11
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 12 of 22 PageID #: 579




  seeking discovery, or requesting an evidentiary hearing.” Oracle Corp., 276 F. Supp. 3d at 30-31

  (collecting cases).

         In its reply brief, Petitioner does not argue that there is specific evidence that it requested

  to present but was not allowed to, but, rather, argues that because “the Arbitrator’s refusal of the

  Union’s testimonial, evidence indicated that the Arbitrator would decide the issue on language

  only,” “there was no reason for the [Petitioner] to object.” (ECF No. 26-2 at 13.) Petitioner cites

  no authority in support of proposition. Moreover, this decision by the Arbitrator regarding

  testimony proffered by Respondent does not excuse Petitioner’s failure to even attempt to

  introduce evidence. Petitioner fails to explain the relevance of the testimony of Respondent’s

  president, and also does not identify what evidence Petitioner would have presented or what that

  evidence would have shown. Petitioner does not even explain which provision(s) of the CBA that

  it would have wanted to present parol evidence about or which specific provision(s) were

  addressed in the testimony of Respondent’s president. See Owoyemi v. JPMorgan Chase & Co.,

  No. 10-CV-6001, 2014 WL 3809799, at *4 (E.D.N.Y. July 31, 2014) (finding there was no

  arbitrator misconduct where arbitrator did not admit three of plaintiff’s exhibits and in its motion

  for vacatur plaintiff did “not explain the nature of the exhibits or their relevance” and instead

  “present[ed] conclusory arguments stating that ‘[t]hese [e]xhibits were very crucial and

  material.’”).

         Finally, to the extent Petitioner argues that the Arbitrator misapplied the rule of parol

  evidence by not allowing the testimony of Respondent’s president into evidence and then

  considering the parties’ intent in construing the terms of the CBA, arbitrators “need not follow all

  the niceties observed by the federal courts such as the Federal Rules of Civil Procedure or the

  Federal Rules of Evidence, nor hear all of the evidence proffered by a party.” Oracle Corp., 276


                                                   12
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 13 of 22 PageID #: 580




  F. Supp. 3d at 29-30. Furthermore, the “misapplication of rules of contract interpretation does not

  rise to the stature of a manifest disregard of law.” Sempra Energy v. Nat’l Union Fire Ins. Co. of

  Pittsburgh, Pa., No. 06-CV-6107, 2006 WL 3147155, at *2 (S.D.N.Y. 2006) (internal quotations

  omitted). Courts in this circuit have specifically found that misapplication of the parol evidence

  rule does not warrant vacatur. Giller v. Oracle USA, Inc., No. 11-CV-02456, 2012 WL 467323, at

  *6 (S.D.N.Y. Feb. 14, 2012), aff’d, 512 F. App’x 71 (2d Cir. 2013) (stating that a “petition alleging

  that the arbitrator failed to apply a clearly applicable principle of contract interpretation similarly

  has been found to exceed the scope of judicial review under the manifest disregard standard” and

  finding that petitioner’s claims that arbitrator misapplied New York’s parol evidence rule did not

  constitute manifest disregard for the law). Petitioner’s arguments concerning the Arbitrator’s

  purported misapplication of the parole evidence rule are absurd given that the Petitioner never

  sought to call a witness or introduce any parol evidence and has never even identified what

  evidence it would have introduced before the Arbitrator.

         Accordingly, the Court finds that Petitioner has not shown it was denied a fundamentally

  fair hearing.

         2. Arbitrator’s Decision on Timeliness

         Petitioner argues that the Arbitrator exceeded his authority and ignored the essence of the

  CBA when he determined Respondent’s request for arbitration was timely. The relevant language

  in Art. XI.1 of the CBA states:

                  a) The matter shall first be taken up between the Employer and Shop
                  Steward within five (5) working days.

                  b) If the dispute is not resolved as provided in paragraph a) above,
                  within five (5) working days thereafter, a meeting shall be held
                  between the Employer and the Union delegate.

                  c) If the dispute is not resolved as provided in paragraph b) above,
                  within five (5) working days thereafter, the grievance shall be
                                                    13
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 14 of 22 PageID #: 581




                 reduced to writing by the aggrieved party and the matter may be
                 submitted to arbitration (i.e., within ten (10) working days of the
                 first meeting). Any grievance not submitted to arbitration within the
                 time periods specified above shall be waived and considered
                 ineligible for arbitration unless the parties agree otherwise in a
                 signed writing.

  (ECF No. 1-3 Art. XI.1) (emphasis added).

         Petitioner argues that, under its reading of paragraph Article XI.1(c), Respondent did not

  meet the timeline to bring the dispute to arbitration for two reasons: (1) Respondent had ten

  working days from the first meeting on October 3 or 4, 2018 to move the dispute to arbitration;

  and (2) Respondent had five working days from the second meeting on October 19, 2018, where

  it argues the Grievance was orally denied, to move the dispute to arbitration. Respondent moved

  the matter to Arbitration on October 29, 2018 (six working days after the second meeting) and,

  therefore, Petitioner argues it is time-barred under both theories. (ECF No. 26 at 6-7.) On this

  point, the Arbitrator found:

         These two time limits [in Art. XI.1(c)] function in tandem only when Step 2 occurs within
         five working days of Step 1, as specified in paragraph (b). However, when the parties delay
         the timing of Step 2, as occurred here, enforcement of the latter time limit of paragraph (c)
         creates the anomaly of compelling the grievance to be submitted to arbitration before the
         parties have conducted a Step 2 meeting.

  (ECF No. 1-1 at 15.) Further: “the governing time limit for submitting a grievance to arbitration

  is the initial one specified in paragraph (c), namely, within five working days following Step 2”.

  (Id. at 16.) With regard to the five-day time limit, the Arbitrator found that Respondent’s October

  23, 2018 grievance form was “sufficient to have placed the Employer on notice of the Union’s

  intent to arbitrate.” (Id.) The Arbitrator concluded that, “therefore, since this notice was given

  within five working days of Step 2, which took place on October 19, 2018, the procedural

  requirement of Article XI (c) has been satisfied.” (Id.)




                                                  14
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 15 of 22 PageID #: 582




         Petitioner contends that the Arbitrator “improperly disregarded and then modified

  unambiguous contract language” in interpreting the language in Art. XI.1. Specifically, Petitioner

  takes issue with the fact that the Arbitrator analyzed the ten- and five-day time limits “in tandem.”

  (ECF No. 26 at 7.) Petitioner also argues that the Arbitrator exceeded his powers “when he

  concluded that ‘it could not have been the parties’ intent’ when the parties ‘delay[ed] the timing of

  Step 2, as occurred here’ to then ‘compel[] the grievance to be submitted to arbitration before the

  parties have conducted a Step 2 meeting.’” (Id.) Finally, Petitioner argues that the Arbitrator

  exceeded his powers under the CBA in ruling that Respondent’s October 23, 2018 notice of intent

  to arbitrate the Grievance was sufficient under the CBA. (Id. at 8.)

         Under 9 U.S.C. § 10(a)(4), vacatur is warranted when an arbitrator’s decision exceeds his

  powers. Am. Postal Workers Union, AFL-CIO v. U.S. Postal Serv., 754 F.3d 109, 112-13 (2d Cir.

  2014); 9 U.S.C. § 10(a)(4). The Second Circuit has held that the “crux of the excess-of-powers

  standard is whether the arbitrator’s award draws its essence” from the agreement. Id. (internal

  quotation marks omitted). A court is “not authorized to review the arbitrator’s decision on the

  merits.” Nat’l Football League, 820 F.3d at 536. Rather, the Court’s role is to determine “whether

  the arbitrator acted within the scope of his authority as defined by the collective bargaining

  agreement.” Id. Thus, if “the arbitrator was even arguably construing or applying the contract and

  acting within the scope of his authority and did not ignore the plain language of the contract,” the

  award should be confirmed. Id. (internal quotation marks omitted).

         The Supreme Court has explained:

         It is not enough . . . to show that the [arbitrator] committed an error—or even a
         serious error. Because the parties bargained for the arbitrator’s construction of their
         agreement, an arbitral decision even arguably construing or applying the contract
         must stand, regardless of a court’s view of its (de)merits. . . . So the sole question
         for [the court] is whether the arbitrator (even arguably) interpreted the parties’
         contract, not whether he got its meaning right or wrong.

                                                   15
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 16 of 22 PageID #: 583




  Oxford Health Plans LLC v. Sutter, 569 U.S. 564, 573 (2013) (internal quotations omitted).

  However, vacatur is appropriate if the award “contradicts an express and unambiguous term of the

  contract or . . . so far departs from the terms of the agreement that it is not even arguably derived

  from the contract.” United Bhd. of Carpenters v. Tappan Zee Constructors, LLC, 804 F.3d 270,

  275 (2d Cir. 2015). Thus, an award may be vacated if it does not “draw its essence from the

  collective bargaining agreement” but reflects instead “the arbitrator’s own brand of industrial

  justice.” Nat’l Football League, 820 F.3d at 536 (internal quotation marks omitted).

          Here, the CBA vests the Arbitrator with “final and binding” decision-making authority over

  disputes brought to arbitration. (ECF No. 1-3, Art. XI.) There is no textual limit to this authority

  except that the Arbitrator is not allowed to amend, modify, alter, add, or subtract from the CBA.

  (Id.) The Arbitrator’s decision on the issue of the time limits clearly draws its essence from the

  CBA. The Arbitrator explicitly analyzed the language of Art. XI.1 of the CBA in making his

  determination that the five-day time limit applied and that Respondent’s notice of intent to arbitrate

  was sufficient. (See, e.g., ECF No. 1-1 at 15 (“These two time limits [in Art. XI.1(c)] function in

  tandem only when Step 2 occurs within five working days of Step 1, as specified in paragraph (b).

  However, when the parties delay the timing of Step 2, as occurred here, enforcement of the latter

  time limit of paragraph (c) creates the anomaly . . .”); Id. at 16 (“the governing time limit for

  submitting a grievance to arbitration is the initial one specified in paragraph (c) . . .”).) Therefore,

  the Arbitration Award is based upon the terms of the CBA. Accordingly, there is no support for

  the argument that the Arbitrator “impermissibly applied his own brand of industrial justice.” See

  Southside Hosp., 2018 WL 2075305, at *4 (finding that an award drew its essence from a collective

  bargaining agreement where the award was “directly based on the Arbitrator’s examination of the

  CBA.”).

                                                    16
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 17 of 22 PageID #: 584




          Petitioner’s argument for a different reading of the time limits in the CBA, or that the

  Arbitrator erroneously applied the CBA, is unavailing. Under Section 10(a)(4) the question for a

  judge is not whether the arbitrator interpreted the parties’ CBA correctly, but whether he construed

  it at all. Oxford Health Plans LLC, 569 U.S. at 572-73 (“So long as the arbitrator was ‘arguably

  construing’ the contract [] a court may not correct his mistakes under § 10(a)(4). The potential for

  those mistakes is the price of agreeing to arbitration . . . It is the arbitrator’s construction [of the

  contract] which was bargained for; and so far as the arbitrator’s decision concerns construction of

  the contract, the courts have no business overruling him because their interpretation of the contract

  is different from his. The arbitrator's construction holds, however good, bad, or ugly.”) (internal

  quotations omitted). Here, the Arbitration Award is directly based on the Arbitrator’s construction

  of the CBA.

          Where the party seeking vacatur puts forth a competing interpretation of an agreement,

  courts will confirm an arbitration award where the “arbitrator’s reading of the contract provided a

  barely colorable justification for [his finding]” and where the interpretation advanced by the party

  seeking vacatur “may have been plausible, but it was not sufficiently clear and explicit such that a

  refusal to apply it would require vacatur.” Loc. 210 Warehouse & Prod. Emps. Union, AFL-CIO

  v. Env’t Servs., Inc., 221 F. Supp. 3d 306, 317 (E.D.N.Y. 2016) (internal quotations omitted). In

  this case, the provisions of the CBA regarding time limits to bring the dispute to arbitration were

  at least arguably ambiguous in multiple respects. While Petitioner’s arguments—that the dispute

  needed to be brought to arbitration within five days of the first meeting and that Respondent’s

  October 23 grievance was insufficient to submit the matter to arbitration—are, perhaps, plausible,

  Petitioner’s interpretation is far from “sufficiently clear and explicit” that the Arbitrator’s decision

  should be vacated. Rather, the Arbitrator’s decision put forth more than the “reasonably colorable


                                                    17
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 18 of 22 PageID #: 585




  justification” for his decision and was a reasonable interpretation of the contract provisions at

  issue.

           Accordingly, the Court finds that Petitioner has not shown that vacatur would be proper on

  this basis.

           3. Arbitrator’s Decision on the Merits of the Grievance

           Finally, Petitioner argues that the Arbitrator’s decision on the merits of the Grievance does

  not draw its essence from the CBA and is a manifest disregard of the law. Specifically, Petitioner

  takes issue with the Arbitrator’s interpretation of the term “daily minimum guarantee” which was

  used in Article XX.3 of the CBA, but not defined. (ECF No. 26 at 8-10.) First, Petitioner argues

  that because the Arbitrator found that the term was ambiguous, he was required to conduct an

  evidentiary hearing. The Court explained above why this argument is unavailing. -
                                                                                  See
                                                                                    --supra
                                                                                        - - at

  Section B.1.

           Second, Petitioner argues that “[t]he Arbitrator inappropriately concluded that the term

  ‘daily minimum guarantee’ is ‘essentially synonymous’ with the ‘employees regular rate of pay

  with a day on which he/she works.’ The Arbitrator’s conclusion is a clear manifestation that the

  Arbitrator exceeded his powers under the CBA.” (ECF No. 26 at 8-9.) The Court finds this

  argument unavailing for several reasons. The Arbitrator’s decision on this issue states:

           As an Arbitrator, my role is a limited one. It is to interpret the parties’ Agreement as written.
           If it is clear on its face, and if from the parties’ chosen words their intentions are manifest,
           then I am without power or authority to deviate from the text. Rather, if the contract
           language is clear and unambiguous, I must enforce it according to the plain meaning of its
           terms. I must also endeavor to construe the agreement as a whole. Doing so requires that
           I adopt a reasonable construction that gives effect to all words in light of their context and
           avoids nullifying language adopted by the parties. As well, it is fundamental that the party
           asserting the violation of the agreement must bear the burden of proving such violation
           occurred.

           With these principles in mind, I tum to the issue of whether the Employer violated the
           Agreement by the amount it paid the grievants for the days at issue. After a careful review

                                                      18
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 19 of 22 PageID #: 586




         of the record, and thorough consideration of the parties’ arguments, I am persuaded that on
         balance, the Union’s grievance should be sustained. My reasons follow:

         Article XX (3)(f) is controlling here. It plainly provides that days on which employees’
         school calendar specifies their school is not running, they are to be paid “their daily
         minimum guarantee.” The parties, to be sure, did not define the term “their daily minimum
         guarantee.” They never precisely specified what they intended that term to mean. In effect,
         the term must be regarded as ambiguous.

         In interpreting ambiguous language, an arbitrator must strive to give it a rational
         construction. That is, one that most reasonably reflects the parties’ intention.

         Here, by utilizing the pronoun “their” in Article XX (3)(f)(l), the parties plainly intended
         to tie the daily minimum guarantee to each individual employee. That strongly suggests
         that they intended to provide the employees with the amount that they are paid on a normal
         workday. There is no reason whatsoever to conclude that the parties intended to lessen the
         amount that an employee receives on a day that he/she does not work because his/her
         school is not running per the calendar. Rather, when read in context, the term strikes me
         as indistinguishable from the amount the employee would receive if working. In short, the
         term daily minimum guarantee is essentially synonymous with the employee’s regular rate
         of pay with a day on which he/she works.

         If the parties intended to have an employee receive less than that amount on a day he/she
         is not working because his/her school is not running, they could have easily expressed that
         intent. Stated otherwise, if the parties had intended instead for Article XX (3)(f)(l) to
         provide employees only pay for their A.M. and P.M. runs, they would have said so. They
         did not. I am unwilling to read such a limitation into the text.

         This ruling is fully consistent with the concept of the Guaranteed Week, which they parties
         effected with the introduction of Article XX (3), as of September 2018. The addition of
         this provision was clearly designed to stabilize earnings by providing that employees shall
         be paid for school closings an amount equal to that which they would otherwise ordinarily
         be paid.

  (ECF No. 1-1 at 23-25.)

         First, the Arbitrator’s interpretation of the term “daily minimum guarantee” clearly draws

  its essence from the CBA. The Arbitrator based his decision on the language of Article XX.3 and

  the CBA as whole. (See, e.g., ECF No. 1-1 at 23 (“As an Arbitrator, my role . . . is to interpret the
                     ------

  parties’ Agreement as written. If it is clear on its face, and if from the parties’ chosen words their

  intentions are manifest, then I am without power or authority to deviate from the text. Rather, if

                                                   19
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 20 of 22 PageID #: 587




  the contract language is clear and unambiguous, I must enforce I according to the plain meaning

  of its terms. I must also endeavor to construe the agreement as a whole. Doing so requires that I

  adopt a reasonable construction that gives effect to all words in light of their context and avoids

  nullifying language adopted by the parties.”); Id. at 24 (“In interpreting ambiguous language, an

  arbitrator must strive to give it a rational construction. That is, one that most reasonably reflects

  the parties’ intention. Here, by utilizing the pronoun ‘their’ in Article XX.3(f)(1), the parties

  plainly intended to tie the daily minimum guarantee to each individual employee. That strongly

  suggests that they intended to provide the employees with the amount that they are paid on a

  normal workday.”); Id. at 24-25 (“If the parties intended to have an employee receive less than

  that amount on a day he/she is not working because his/her school is not running, they could have

  easily expressed that intent. Stated otherwise, if the parties had intended instead for Article XX

  (3)(f)(1) to provide employees only pay for their A.M. and P.M. runs, they would have said so.

  They did not. I am unwilling to read such a limitation into the text.”) Therefore, the Arbitrator

  explicitly based the Award upon the terms of the CBA. Accordingly, there is no support for the

  argument that the Arbitrator “exceeded his powers under the CBA.” (ECF No. 26 at 9.) Under

  Section 10(a)(4), the question for a judge is not whether the arbitrator interpreted the parties’ CBA

  correctly, but whether he construed it at all. Oxford Health Plans LLC, 569 U.S. at 573.

  Furthermore, the term “daily minimum guarantee” is ambiguous. While Petitioner’s arguments—

  that “daily minimum guarantee” only includes A.M. and/or P.M runs—is, perhaps, plausible,

  Petitioner’s interpretation is far from “sufficiently clear and explicit” that the Arbitrator’s decision

  should be vacated. See Loc. 210, 221 F. Supp. 3d at 317. Rather, the Arbitrator’s decision put

  forth more than the “reasonably colorable justification” for his decision and was a reasonable

  interpretation of the contract provisions at issue.


                                                    20
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 21 of 22 PageID #: 588




         Second, a court may “set aside an arbitration award if it was rendered in manifest disregard

  of the law.” Zurich Am. Ins. Co. v. Team Tankers A.S., 811 F.3d 584, 588 (2d Cir. 2016) (internal

  citation omitted). The Second Circuit applies a two-prong test for determining whether an

  arbitrator has manifestly disregarded the law: (1) whether the governing law that the arbitrator

  allegedly ignored was well-defined, explicit, and clearly applicable and (2) whether the arbitrator

  knew of, but intentionally ignored, the existence of a clearly governing legal principle. Westerbeke

  Corp. v. Daihatsu Motor Co., 304 F.3d 200, 209 (2d Cir. 2002). The party seeking to vacate the

  award bears the burden of proving both prongs. Id.

         Petitioner argues that the Arbitrator disregarded the rules of statutory interpretation,

  specifically, -
                unius
                  -- -est exclusio -
                       - ------    alterius
                                     - - - - (the expression of one thing is the exclusion of the other)

  in finding that the term “daily minimum guarantee” was “essentially synonymous with the

  employee’s regular rate of pay with a day on which he/she works.” (ECF No. 1-1 at 24; ECF No.

  26 at 10.) Petitioner has plainly not met its burden under this doctrine. Petitioner fails to explain

  why this rule of statutory construction was clearly applicable, or whether the Arbitrator

  intentionally ignored it. “The manifest disregard doctrine is severely limited, and extremely

  deferential to arbitrators. The doctrine is one of last resort—its use is limited only to those

  exceedingly rare instances where some egregious impropriety on the part of the arbitrators is

  apparent, but where none of the provisions of the FAA apply.” Pacheco v. Beverage Works NY,

  Inc., No. 14-CV-5763, 2016 WL 8711094, at *4 (E.D.N.Y. Sept. 30, 2016) (internal quotations and

  alterations omitted). That is not the case here. Furthermore, even if the Arbitrator did misapply a

  rule of contract interpretation, “misapplication of rules of contract interpretation does not rise to

  the stature of a manifest disregard of law.” Sempra Energy, 2006 WL 3147155, at *2 (internal


                                                   21
Case 2:19-cv-02980-JMA-AKT Document 27 Filed 03/22/21 Page 22 of 22 PageID #: 589




  quotations and alterations omitted); see also Giller, 2012 WL 467323, at *6 (stating that a “petition

  alleging that the arbitrator failed to apply a clearly applicable principle of contract interpretation

  similarly has been found to exceed the scope of judicial review under the manifest disregard

  standard”).

          Accordingly, the Court finds that Petitioner has not shown that vacatur would be proper on

  this basis.

                                         III. CONCLUSION

          For the foregoing reasons, DENIES Petitioner’s Petition to vacate the Award the Court and

  GRANTS Respondent’s Counterclaim seeking confirmation of the Award.

          The Clerk of Court is directed to enter judgment in Respondent’s favor confirming the

  award and close this case.

  SO ORDERED.

  Dated: March 22, 2021
         Central Islip, New York

                                                           /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                   22
